Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 12/17/2020 has been considered by the Examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 56.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 17 is  objected to because of the following informalities:  in line 1, “…the part disposed” should read “…the part is disposed.”  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Matthews et al. (US2015209905A1), hereinafter Matthews.
Regarding claim 1, Matthews teaches (Fig. 11) an additive manufacturing system (1100) comprising: an additive manufacturing tool (120) configured to receive a wire (140) and to apply a plurality of droplets of the wire to a part (115) comprising a plurality of layers, each layer comprising one or more droplets; a wire feeder (160) configured to move the wire to and away from the part; and a controller (195) configured to determine at least one of: a temperature of a region of the part upon which a droplet of the plurality of droplets is to be applied; and a geometric characteristic of the part associated with the region, the controller further configured to adjust an operational characteristic of the system in response to at least one of the temperature or the geometric characteristic to control formation and application of each droplet of the plurality of droplets to the part, wherein the plurality of droplets is configured to build up the part ([0070]-[0073]).
Regarding claim 2, Matthews further teaches (Fig. 11) that the controller (195) is further configured to: receive one or more three-dimensional models of the part (115); and adjust a wire feeder speed or a wire feeder direction of the wire feeder (160) based on one or more of the three-dimensional models ([0072]).
Regarding claim 3, Matthews further teaches (Fig. 11) that the controller (195) is further configured to: receive a thermal model of the part (115); receive data from a sensor (1120); and adjust the operational characteristic based on the model or the data ([0071]).
Regarding claim 4, Matthews further teaches that the thermal model comprises a plurality of stored temperature values ([0071]).
claim 5, Matthews further teaches (Fig. 11) that the controller (195) is further configured to communicate sensor data to one or more remote systems via an interface to update the one or more of the three dimensional models ([0070]-[0073]).
Regarding claim 6, Matthews further teaches (Fig. 11) that the sensor (1120) comprises one or more of an optical sensor, a laser scanner, an infrared sensor, an ultrasound sensor, a mechanical sensor, or a thermal sensor ([0073]).
Regarding claim 7, Matthews further teaches (Fig. 11) that the operational parameter corresponds to an operational parameter of the additive manufacturing tool (120), the controller (195) further configured to adjust the operational parameter in response to at least one of the temperature or the geometric characteristic to control formation and application of each droplet of the plurality of droplets to the part ([0070]-[0073]).
Regarding claim 8, Matthews further teaches that the operational parameter comprises a travel speed, a power output, a process mode, a deposition path, a deposition sequence, or a tool angle ([0072]).
Regarding claim 9, Matthews further teaches (Fig. 11) that the additive manufacturing tool (120) is configured to operate on a motorized control system configured to position the additive manufacturing tool relative to the part (115) based on the one or more three- dimensional models or the temperature ([0026], [0038], [0044]).
Regarding claim 10, Matthews further teaches that the motorized control system is configured to operate on a computer numerical control (CNC) platform or a robotic welding platform ([0023]-[0024]).
Regarding claim 11, Matthews further teaches (Fig. 11) an additive manufacturing system (1100), comprising: an additive manufacturing tool (120) configured to receive a wire (140) and to apply a plurality of droplets of the wire to a part (115) comprising a plurality of layers, each layer comprising 
Regarding claim 12, Matthews further teaches (Fig. 11) that the controller (195) is further configured to determine the temperature of the region based on a property of a material of the wire (140), a measured temperature at the region, or a power output from the additive manufacturing tool ([0071]).
Regarding claim 13, Matthews further teaches (Fig. 11) that the geometric characteristic of the part (115) comprises a thickness, a length or a width ([0073]).
Regarding claim 14, Matthews further teaches (Fig. 11) that the wire feeder (160) comprises a reciprocating system configured to mechanically oscillate the wire to and away from the part at an oscillation frequency based in part on the temperature or the geometric characteristic of the part ([0023]-[0024]).
Regarding claim 15, Matthews further teaches (Fig. 11) that the additive manufacturing tool (120) is a welding-type tool to supply the plurality of droplets by melting the wire by creating an arc between the wire and the part ([0021]).
Regarding claim 16, Matthews further teaches (Fig. 11) an additive manufacturing system (1100), comprising: an additive manufacturing tool (120) configured to receive a wire (140) and to apply a plurality of droplets of the wire to a part (115) comprising a plurality of layers, each layer comprising one or more droplets; a welding type power supply (130) to provide power to heat the wire to create 
Regarding claim 17, Matthews further teaches (Fig. 1) that the part (115) [is] disposed on a substrate configured to support and moderate temperature of the part during the additive manufacturing process ([0023]-[0025]).
Regarding claim 18, Matthews further teaches that the operational characteristic corresponds to a wire feeder operational characteristic or a welding system operational characteristic ([0072]).
Regarding claim 19, Matthews further teaches that the wire feeder operational characteristic comprises a wire feeder motor speed, a wire feeder motor direction, a wire oscillation frequency, a torque, or a motor angle ([0072]).
Regarding claim 20, Matthews further teaches that the welding system comprises a welding type power supply and a welding type torch, the welding system operational characteristic comprises a torch travel speed, a torch travel angle, a contact to work distance, a power output, or a power output waveform ([0021], Fig. 4A-B and [0032]-[0032], Fig. 5 and [0041]-[0043]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL R RIZZO whose telephone number is (571)272-8991.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 7:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on (571) 272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RACHEL R RIZZO/Examiner, Art Unit 3761                                                                                                                                                                                                        March 8th, 2021

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761